Memorandum by the Court. Appeal by defendant from a judgment of the County Court of Chemung County, rendered after a jury trial, convicting him of the crime of keeping a disorderly house in violation of section 1146 of the Penal Law and imposing a sentence of six months in the Monroe County Penitentiary. In our judgment the evidence clearly established the guilt of defendant. We have examined the other assignments of error and find them to be without merit. While we do not, of course, condone defendant’s conduct in knowingly permitting an employee from time to time to rent a room of the hotel which he operated to be used for immoral purposes, the females who frequented its bar and engaged in the sexual intercourse for payment were neither in his employ nor domiciled therein and were not procured by him. There is no suggestion that he shared in the proceeds of their illicit activities. In these circumstances and further in the light of defendant’s advanced age and his asserted otherwise unblemished record the ends of justice will, in our opinion, be served by the imposition of a fine of $500. Judgment modified, on the law and the facts and in the exercise of discretion, so as to delete the provision thereof imposing a term of imprisonment in the Monroe County Penitentiary and to direct that defendant be sentenced to pay a fine of $500 and that he stand committed to said penitentiary until the fine is satisfied but in no event for a period to exceed 90 days. As so modified, judgment affirmed.
Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.